o Oo YN HN MH FBP W YN

NO NO NY HNO NH NYO WN NY NO KF Fe FF Be Se eS Se ee
Cosy DN OH FP WN KH OD OO OH TD HDR WN BB WO NBO KF OC

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARTIN RUIZ SANCHEZ,
Petitioner,

NO. CV 19-7637-SVW (KS)

ORDER ACCEPTING FINDINGS AND

)

)

)

)

) RECOMMENDATIONS OF UNITED
M.E. SPEARMAN, )
)
)

Respondent.

STATES MAGISTRATE JUDGE

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
and no Objections have been filed with the Court. Having completed its review, the Court
accepts the findings and recommendations set forth in the Report. Accordingly, IT IS
ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing

this action without prejudice.

KF

DATED: 26 _E. VELL

STEPHEN V. WILSON
UNITED STATES DISTRICT JUDGE

   

 
